Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
	Applicant's election with the following comment “Applicant does not agree with this characterization of the claims. However, in the interest of advancing prosecution, Applicant hereby elects Group I (Claims 44-45, 1-4, 8-9, 13-14, 18,20, 22-23, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, and 102) for further prosecution on the merits… and as species…” in the reply filed on 11/18/2022 is acknowledged. Examiner would like to point out that applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and because applicants’ did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).The restriction requirement is still deemed proper and is therefore made FINAL. 
Claims 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 32-33, 37-39, 42, 44-45, 48, 51, 53, 63-64, 68-72, 78, 93, 100, 102, 107, 110-111, 113, 117, 120, 122-123, 127, 130-131, 138, 142 and 144 are pending in this application; and claims 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 44-45, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 and the elected species reading on the elected invention is now under consideration for examination; claims 32-33, 38, 42, 68, 107, 110-111, 113, 117, 120, 122-123,127,130-131,138,142 and 144 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/US18/57182 filed on 10/23/2018, which claims benefit of Provisional applications: 62/575,948 filed on 10/23/2017 and 62/765,347 filed on 08/20/2018.
Information disclosure statement
The information disclosure statement (IDS) submitted on 04/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Specification-Objection/Sequence Compliance
I. Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that Fig. 1 and claim 78 of specification recite many sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid/amino acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Objections-Specification
	II. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, for example, paragraphs [0419], [0421], [0423] and [0711] of the instant application. Applicants’ are required to thoroughly scrutinize the specification and delete all embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required. 
III. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claims Objections
	I. Claims 3-4, 8-9, 13-14, 23, 53, 72 and 93 are objected, due to the following informality: Claims 3-4, 8-9, 13-14, 23, 53, 72 and 93 contains abbreviations; RuvC…REC1…SpCas9…WED…SaCas9…AsCpf1…PEG…RS1…KU70…E1B55K… in the claims. Examiner suggests at least in the first recitation of the abbreviation, expanding them to recite the full forms of what the abbreviation stands for. Appropriate correction is required. 
	II. Recitation of “and/or” in claims 23, 37, 53 and 72 makes the claims indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. Appropriate correction is required. 
	III. Claim 72 is objected, due to the following informality: claim 72 is grammatically awkward; ‘run on sentence”, examiner suggests correcting syntax and punctuation. Appropriate correction is required. 
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 2-3, 5-14, 16-18 and 28-29 are rejected under 35 U.S.C.(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 44 and claims 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 45, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 depending therefrom is indefinite in the recitation of “… analogous naturally-occurring…”. The metes and bounds of the term “… analogous naturally-occurring…”is not clear in the context of the claims. It is not clear to the examiner the structures encompassed in “engineered, non-naturally occurring…” and “… analogous naturally-occurring…”? or is a representative member of a genus of undefined and unlimited structures/merely exemplary, as written, one cannot determine if the term refers to ‘functions of several real variables” or ‘structural variables’ of claimed “engineered, non-naturally occurring…” and “… analogous naturally-occurring…” (unlimited structures or structurally undefined molecules or functionally variable molecules). The metes and bounds of the claims are unclear. For examination purposes, no patentable weight will be given to the terms. Furthermore, and thus the scope of the claims Claim 44 and claims 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 45, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 depending therefrom is unclear. “engineered, non-naturally occurring…” and “… analogous naturally-occurring…” is interpreted as an open language and is considered to be a relative term which renders the claims indefinite and the specification does not provide a standard for ascertaining the requisite degree/structural and functional information i.e., structure-correlated to function of an “engineered, non-naturally occurring…” and “… analogous naturally-occurring…”or any other metric, and one of ordinary skill in the art would not be reasonably able to determine the scope “engineered, non-naturally occurring…” and “… analogous naturally-occurring…”and said scope, metes and bounds varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. Perusal of the specification revealed there is no definition for the phrase “engineered, non-naturally occurring…” and “… analogous naturally-occurring…” and the specification does not recite the specific conditions/structure-correlated to function of an “engineered, non-naturally occurring…” and “… analogous naturally-occurring…”, the applicants' intend to encompass. See MPEP § 2173.05(d). Similarly, the metes and bounds of claim 20 is unclear regarding the phrase “nucleotide analog”; no structural information is provided. Clarification and correction required.
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
II. Claims 3-4, 8-9, 13-14, 28, 39, 45, 48, 51, 53, 71-72, 78, 93, 100 and 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3-4, 8-9, 13-14, 28, 39, 45, 48, 51, 53, 71-72, 78, 93, 100 and 102, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Furthermore, regarding claims, 3-4, 8-9, 13-14, 28, 39, 45, 48, 51, 53, 71-72, 78, 93, 100 and 102 is vague and indefinite and is not clear and thus it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. Clarification and correction required.
	III. Claims 3-4, 8-9, 13-14, 23, 53, 72 and 93 is indefinite in the recitation of “RuvC…REC1…SpCas9…WED…SaCas9…AsCpf1…PEG…RS1…KU70…E1B55K…” as it is unclear what structural or functional features a protein(s) must have to be a “RuvC…REC1…SpCas9…WED…SaCas9…AsCpf1…PEG…RS1…KU70…E1B55K’, however, the terms/phrase appears to be an abbreviation which may have multiple meanings in the art and it is not which one or more interpretation Applicant intends by the claims. Clarification is required. Please note; however, this ground may be overcome by reciting the expanded term preceding the parenthetic abbreviation in the first instance in the claims, for example, by reciting in claim 3 “Streptococcus pyogenes Cas9 (SpCas9)”…, or by other appropriate amendment such as reciting the specific structure.
IV. Claims 4, 9, 14, 18, 78 and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 9, 14, 18, 78 and 100 are indefinite for reciting a "corresponds to all or following amino acids of SpCa9: Lys30,…;…SaCas9: Asn47,…; …AsCpf1: Lys15,… lacks one or more amino acids K169,…; SpCas9 protein comprising C80S and C574S…"  First, both a mutant CRISPR/Cas protein and a CRISPR/Cas protein that is not considered to be a mutant are both CRISPR/Cas proteins. As such, it is not possible to determine what structure is a CRISPR/Cas protein without referencing a specific structure that is not considered to be naturally occurring CRISPR/Cas protein, which is not recited in the claims. Claim 4, 9, 14, 18, 78 and 100 are indefinite for the following reasons. The reference to specific amino acid residues "corresponds to all or following amino acids of SpCa9: Lys30,…;…SaCas9: Asn47,…; …AsCpf1: Lys15,… lacks one or more amino acids K169,…; SpCas9 protein comprising C80S and C574S…"  is unclear and confusing in the absence of the specific sequence structure. It is suggested that if the sequence of the wild-type CRISPR/Cas protein is disclosed in the sequence listing, the corresponding sequence identifier (i.e., SEQ ID NO: X) be used in the claims. Furthermore, as written it is not clear which specific version and the corresponding structure is being referred to in the claims, as public databases are constantly curated and revised. Correction and clarification is required. 
V. Claims 23, 37, 53 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 23, 37, 53 and 72 recites the phrase “… and/or …”. The metes and bounds of claims 23, 37, 53 and 72 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
VI. Claims 71-72, 78, 93, 100 and 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 71-72, 78, 93, 100 and 102, “An engineered, non-naturally occurring nucleic acid modifying system, comprising:…”is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. “A system” is non-structural term and the scope of the term in claims 71-72, 78, 93, 100 and 102  is indefinite.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes claims 71-72, 78, 93, 100 and 102 are interpreted to encompass “a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule…”. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 recite a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of specific polypeptides having specific structural elements as disclosed in the prior art in the claimed DNA modifying system/composition (for details see 35 U.S.C. 102 and 35 U.S.C. 103 rejections below) has been provided by the applicants’, which would indicate that they had possession of the claimed composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	The prior art clearly provides the following evidence regarding structure and function of nucleic acid guided molecules including details regarding structure-function correlation of domains, RNA templates/guide RNAs/crRNAs and target sequences to be modified and the activities are affected by structural changes either in the nucleic acid guided molecule(s) domains, or in the cognate guide sequences/RNA templates/guide RNAs/crRNAs:
Abudayyeh et al., (Science, 2016, Vol. 353, Issue 6299: pages1-11) provides evidence mutations in various domains of C2c2 (CRISPR protein) having RNA guided RNA targeting activity cause loss function (see Abstract; col. 3, page 1; Conclusions, page 8-9;  and entire document);
Liu et al., (Cell, 2017, Vol. 65: 310-322) provides evidence that mutations in different domains of C2c1 CRISPR/Cas system affect the activity (see Abstract; and entire document) 
Nishimasu et al., (Cell, 2015, Vol. 162: 1113-1126) provides evidence that mutations in different domains of SpCas9 CRISPR/Cas system affect the activity (see Abstract; and entire document) 
Yamada  T., (Mol. Cell., 2017, Vol. 65: 1109-121) provides evidence that there is molecular diversity among various Ca9 CRISPR-systems obtained from different sources (Abstract; and entire document).
	As the claimed composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation) having widely variable structures and associated function in the claimed system, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific polypeptides having specific structural elements as disclosed in the prior art in the claimed DNA modifying system/composition (for details see 35 U.S.C. 102 and 35 U.S.C. 103 rejections below), does not reasonably provide enablement for a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 are so broad as to encompass a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number/a genera of active molecules, as broadly encompassed by the claims. Since the structure of a “binding domain”, “effector domain”, and “guide/template RNAs” will remain active in the claimed system requires a knowledge of how each component of the composition in the claimed system affects the activity. In addition, since the structure of a “binding domain”, “effector domain”, and “guide/template RNAs” determines its functional properties, predictability of which molecule a “binding domain”, “effector domain”, and “guide/template RNAs” can remain active in a composition of the claimed system requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of specific polypeptides having specific structural elements as disclosed in the prior art in the claimed DNA modifying system/composition (for details see 35 U.S.C. 102 and 35 U.S.C. 103 rejections below).
While methods for testing the activity of “binding domain”, “effector domain”, and “guide/template RNAs” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“binding domain”, “effector domain”, and “guide/template RNAs” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components, as encompassed by the instant claims in the claimed system. However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b). Here, the claims read on a significant number of inoperative embodiments.
	The specification does not support the broad scope of claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102, which encompasses a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) any or all molecule/“binding domain”, “effector domain”, and “guide/template RNAs”… and target sequences having no specific structural elements in the composition of the claimed system; (B) the general tolerance of the activity of any molecule/“binding domain”, “effector domain”, and “guide/template RNAs”…and target sequences having no specific structural elements in the composition of the claimed system; (C) a rational and predictable scheme for choosing any molecule/“binding domain”, “effector domain”, and “guide/template RNAs”… and target sequences to be active in the composition of the claimed method; (D) a rational and predictable scheme for modifying any molecule/“binding domain”, “effector domain”, and “guide/template RNAs”… and target sequences with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims encompassing a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of active molecules having no specific structural elements in the composition of the claimed system is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 44-45, 1-4, 18, 20, 22-23, 28, 48, 51 and 69-70 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., (US 2016/0340660 A1, in IDS), when given the broadest reasonable interpretation. 
Claims 44-45, 1-4, 18, 20, 22-23, 28, 48, 51 and 69-70 as interpreted are directed to a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). 
	Regarding claims 44, 51 and 69-70, Zhang et al., discloses a composition (The present invention generally relates to systems, methods and compositions used for the control of gene expression involving sequence targeting, such as genome perturbation or gene-editing, that may use vector systems related to Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) and components thereof, ¶ [0004]) comprising an engineered, non-naturally occurring nucleic acid-guided molecule comprising a nucleic acid binding domain which complexes with a guide comprising a polynucleotide, and one or more effector domains, wherein the guide directs sequence specific binding of the nucleic acid-guided molecule to a target nucleic acid, wherein as to an analogous naturally-occurring nucleic acid-guided molecule, the engineered, non-naturally-occurring nucleic acid-guided molecule is truncated (An exemplary CRISPR complex comprises a CRISPR enzyme complexed with a guide sequence hybridized to a target sequence within the target polynucleotide, ¶ [0109]); the guide sequence directs sequence-specific binding of a CRISPR complex to a target sequence in a eukaryotic cell, ¶ (0012); Applicants reported, for example, an S. pyogenes Cas9 truncation mutant (FIG. 9B) that will facilitate packaging of Cas9 into size-constrained viral vectors for in vivo and therapeutic applications, ¶ [0190]; In some embodiments, the CRISPR enzyme is part of a fusion protein comprising one or more heterologous protein domains (e.g. about or more than about 1,... or more domains in addition to the CRISPR enzyme, ¶ [0133]).
	Regarding claim 45, Zhang et al., discloses the composition of claim 44, wherein the composition further comprises a guide which directs sequence specific binding of the nucleic acid-guided molecule to a target nucleic acid (the guide sequence directs sequence-specific binding of a CRISPR complex to a target sequence in a eukaryotic cell, ¶ [0012]).
	Regarding claim 1, 51 and 69-70, Zhang et al., discloses an engineered, non-naturally occurring complex. The present invention generally relates to systems, methods and compositions used for the control of gene expression involving sequence targeting, such as genome perturbation or gene-editing, that may use vector systems related to Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) and components thereof, ¶ [0004] comprising: an engineered, non-naturally occurring nucleic acid-guided molecule comprising a nucleic acid binding domain which complexes with a guide comprising a polynucleotide, one or more effector domains, and the guide, wherein the guide directs sequence specific binding of the nucleic acid-guided molecule to a target nucleic acid, and as to an analogous naturally-occurring nucleic acid-guided molecule, the engineered, non-naturally-occurring nucleic acid-guided molecule is truncated and the one or more effector domains is heterologous. An exemplary CRISPR complex comprises a CRISPR enzyme complexed with a guide sequence hybridized to a target sequence within the target polynucleotide ¶ [0109]; the guide sequence directs sequence-specific binding of a CRISPR complex to a target sequence in a eukaryotic cell and vectors ¶ [0012]; Applicants reported, for example, an S. pyogenes Cas9 truncation mutant (FIG. 9B) that will facilitate packaging of Cas9 into size-constrained viral vectors for in vivo and therapeutic applications, ¶ [0190]; In some embodiments, the CRISPR enzyme is part of a fusion protein comprising one or more heterologous protein domains (e.g. about or more than about 1,... or more domains in addition to the CRISPR enzyme), ¶ [0133].
	Regarding claim 2, Zhang et al., discloses the engineered, non-naturally occurring complex of claim 1, wherein the nucleic acid binding domain comprises a truncated CRISPR protein. Applicants reported, for example, an S. pyogenes Cas9 truncation mutant (FIG. 9B) that will facilitate packaging of Cas9 into size-constrained viral vectors for in vivo and therapeutic applications, ¶ [0190].
	Regarding claim 3, Zhang et al., discloses the engineered, non-naturally occurring complex of claim 2, wherein the nucleic acid binding domain comprises amino acids of the RuvC, bridge helix, REC1, and PI domains of SpCas9 that interact with SpCas9 guide RNAs. The REC lobe can be divided into three regions, a long a-helix referred to as Bridge helix (BH) (residues 60-93), the REC1 (residues 94-179 and 308-713), and REC2 (residues 180-307) domains (FIG. 8A-C). The NUC lobe consists of the RuvC (residues 1-59, 718-769,and 909-1098), HNH (residues 775-908), and PAM-interacting (PI) (residues 1099-1368) domains, ¶ [0158).
	Regarding Claim 4, Zhang et al., discloses the engineered, non-naturally occurring complex of claim 2, wherein the nucleic acid binding domain comprises binding residues which correspond to all or a subset of the following amino acids of SpCas9: Lys30, Lys33, Arg40, Lys44, Asn46, Glu57, Thr62, Arg69, Asn77, Leu101, Ser104, Phe105, Arg115, His116, lle135, His160, Lys163, Argi65, Gly166, Tyr325, His328, Arg340, Phe351, Asp364, GIn402, Arg403, Thr404, Asn407, Arg447, lle448, Leu455, Ser460, Arg467, Thr472, lle473, Lys510, Tyr515, Trp659, Arg661, Met694, Gln695, His698, His721, Ala728, Lys742, Gln926, Val1009, Lys1097, Val1100, Gly1103, Thr1102, Phe1105, Ile1110, Tyr1113, Arg1122, Lys1123, Lys1124, Tyr1131, Glu1225, Ala1227,  Gln1272, His1349, Ser1351, and Tyr1356. The backbone phosphate groups of the crRNA guide region (nucleotides 4-6 and 13-20) interact with the REC1 domain (Arg165, Gly166, Arg403, Asn407, Lys510, Tyr515 and Arg661) ¶ [0173]. Zhang et al., discloses the engineered, non-naturally occurring complex of claim 2, wherein the nucleic acid binding domain is truncated as to one or more of the RuvCl, RuvCII, RuvCIII, HNH and PI domains of SpCas9 (FIGS.5A-C show truncation and creation of chimeric (S. pyogenes) Cas9s based on the herein crystal structure, including mutants for mapping essential functional domains (A), ¶ [0050]; FIG.54 shows truncations of RuvCl; The NUC lobe consists of the RuvC (residues 1-59, 718-769, and 909-1098), HNH (residues 775-908), and PAM-interacting (Pl) (residues1099-1368) domains (FIG.8A-C), ¶ [0158]; discloses the engineered, non-naturally occurring complex of claim2, wherein the nucleic acid binding domain is truncated as to all or part of the NUC lobe of SpCas9 (FIGs. 5A-C) show truncation and creation of chimeric (S. pyogenes) Cas9 based on the herein crystal structure, including mutants for mapping essential functional domains (A), ¶ [0050]; FIG.5A shows truncations of RuvCI; The NUC lobe consists of the RuvC (residues 1-59, 718-769, and 909-1098), HNH (residues 775-908), and PAM-interacting (PI) (residues 1099-1368) domains (FIG.8A-C), ¶ [0158]).
	Regarding Claim 18, Zhang et al., discloses the engineered, non-naturally occurring complex of claim 2, wherein the nucleic acid binding domain lacks one or more amino acid positions K169, Y450, N497, R661, Q695, Q926, K810, K848, K1003, R1060, or D1135, or corresponding amino acids of an SpCas9 ortholog. In striking contrast, deletion of the crRNA repeat-interacting region (497-150) or tracrRNA anti-repeat-interacting region (312-409) of the REC1 domain abolished DNA cleavage activity, ¶ [0160]. 
	Regarding claim 20, Zhang et al., discloses the engineered, non-naturally occurring complex of claim1, wherein the guide comprises RNA (a guide sequence also referred to as a “spacer” in the context of an endogenous  CRISPR system), or “RNA(s)" as that term is herein used (e.g., RNA(s) to guide Cas9, e.g. CRISPR RNA and transactivating (tracr) RNA or a single guide RNA (sgRNA) (chimeric RNA)), ¶ [0094]. Zhang et al., discloses the engineered, non-naturally occurring complex of claim1, wherein the guide comprises a nucleotide analog. The terms “polynucleotide”, “nucleotide”, “nucleotide sequence’, nucleic acid” and “oligonucleotide” are used interchangeably. They refer to a polymeric form of nucleotides of any length, either deoxyribonucleotides or ribonucleotides, or analogs thereof... A polynucleotide may comprise one or more modified nucleotides, such as methylated nucleotides and nucleotide analogs, ¶ [0122].
	Regarding claim 22, Zhang et al., discloses the engineered ,non-naturally occurring complex of claim1, wherein the nucleic acid binding domain and the one or more effector domains are covalently linked (In some embodiments, the CRISPR enzyme is part of a fusion protein comprising one or more heterologous protein domains, Para.[0133]; Below: full length SpCas9 DNA sequence and sequences of the subdomains; followed by helical domain 2 truncation and variants, ¶ [0143]; 7.Sp__hel2-(GGGGS)3 helical domain 2 deletion (from ortholog alignment) “(GGGGS)3" disclosed as SEQIDNO:45.
	Regarding Claim 23, Zhang et al., discloses the engineered, non-naturally occurring complex of claim 22, wherein the linker comprises a chemical linker (In some embodiments, the CRISPR enzyme is part of a fusion protein comprising one or more heterologous protein domains, ¶ [0133]; Below: full length SpCas9 DNA sequence and sequences of the subdomains; followed by helical domain 2 truncation and variants, Para.[0143]; 7.Sp__hel2-(GGGGS)3 helical domain 2 deletion (from ortholog alignment) ("(GGGGS)3" disclosed as SEQ ID NO:45)).
	Regarding claim 28, Zhang et al., discloses the engineered, non-naturally occurring complex of claim 21, wherein the binding domain and one or more effector domains are non-covalently associated (FIGS. 5A-C pertain to truncating and creating chimeric Cas9s based on the herein crystal structure... C. Designs for creating chemically inducible dimerization of SpCas9, ¶ [0148]; The components of a light may include a CRISPR enzyme, a light-responsive cytochrome heterodimer (e.g. from Arabidopsis thaliana), and a transcriptional activation/repression domain, ¶ [0134]).
	Regarding claim 48, Zhang et al., discloses the composition of claim 44, wherein the composition further comprises one or more effector domains that are heterologous to the engineered, non-naturally occurring nucleic acid-guided molecule (In some embodiments, the CRISPR enzyme is part of a fusion protein comprising one or more heterologous protein domains, ¶ 0133]).
Hence, Zhang et al., (US 2016/0340660 A1, in IDS) is deemed to anticipate claims 44-45, 1-4, 18, 20, 22-23, 28, 48, 51 and 69-70 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the composition of the prior art does not possess the same material structural and functional characteristics of the composition of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al., (US 2016/0340660 A1, in IDS) as applied to claims 44-45, 1-4, 18, 20, 22-23, 28, 48, 51 and 69-70 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Zhang2 et al., (WO 2016/205759 A1, in IDS), Zhang3 et al., (US 11,352,647 B2), Yanik et al., (Prog. Ret. Eye Res., 2017, Vol. 56: 1-18), Zhang4 et al., (WO 2019/106244 A1, in IDS) and Cotta-Ramusino et al., (US 11,236,313 B2). 
	The disclosure of Zhang et al., (US 2016/0340660 A1, in IDS) as applied to claims 44-45, 1-4, 18, 20, 22-23, 28, 48, 51 and 69-70 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. 
	However, Zhang et al., (US 2016/0340660 A1, in IDS) is silent regarding wherein the nucleic acid binding domain comprises amino acids of the RuvC, bridge helix, REC, WED, phosphate lock loop (PLL), and PI domains of SaCas9 that interact with SaCas9 guide RNAs (as in claim 8); wherein the nucleic acid binding domain comprises binding residues which correspond to all or a subset of the following amino acids of SaCas9: Asn47, Lys50, Arg54, Lys57, Arg58, Arg61, His62, His111, Lys114, Gly162, Val164, Arg165, Arg209,Glu213, Gly216, Ser219, Asn780, Arg781, Leu783, Leu788, Ser790, Arg792, Asn804, Lys867, Tyr868, Lys870, Lys878, Lys879, Lys881,Leu891, Tyr897, Arg901, and Lys906 (as in claim 9); wherein the nucleic acid binding domain comprises amino acids of WED, RECI, REC2, Pl, bridge helix, and RuvC domains of AsCpf1 that interact with AsCpf1 guide RNAs (as in claim 13); wherein the nucleic acid binding domain comprises binding residues which correspond to all or a subset of the following amino acids of AsCpf1: Lys15, Arg18, Lys748, Gly753, His755, Gly756, Lys757, Asn759, His761, Arg790, Met806, Leu807, Asn808, Lys809, Lys810, Lys852, His856, Ile858, Arg863, Tyr940, Lys943, Asp966, His977, Lys1022 and Lys1029 (as in claim 14); The composition comprises an activator of homology-directed repair (HDR) and/or an inhibitor of non-homologous end joining (NHEJ),optionally wherein the activator of HDR is a small molecule, is RS1, stimulated RADS1, and/or is linked to the nucleic acid binding molecule, optionally wherein the inhibitor of NHEJ is an inhibitor of DNA ligase IV, KU70, or KU80, wherein the inhibitor of NHEJ is a small molecule, wherein the inhibitor of NHEJ is SCR7-G, or a KU inhibitor, wherein the inhibitor of NHEJ is adenovirus 4 EIB55K or E4orf6, and/or wherein the inhibitor of NHEJ is linked to the nucleic acid binding molecule (as in claim 53); the composition further comprising one or more effector components, wherein the one or more effector components facilitate DNA repair by homology directed repair (HDR), optionally wherein the CRISPR/Cas protein is selected from the group consisting of an engineered Cas9, Cpf1, Cas12b, Cas12c, Casl3a, Cas13b, Cas13c, and Cas13d protein…(as in claim 71-72, 93 and 102); wherein the CRISPR/Cas protein comprises one or more engineered cysteine amino acids, optionally wherein the CRISPR/Cas protein is an SpCas9 protein comprising C80S and C574S mutations and one or more mutations selected from the group consisting of MIC, S204C, D435C, E532C, Q674C, Q826C, S867C,… (as in claims 73 and 100).
	Regarding claims 8-9, analogous art Zhang2 et al., (WO 2016/205759 A1, in IDS) teach the structural and functional information regarding teaches a truncated SaCas9 comprising RuvC, bridge helix, REC, WED, PLL, and Pl domains (The structure revealed that SaCas9 has a bilobed architecture consisting of a REC lobe (residues 41-425) and a NUC lobe (residues 1-40 and 435-1053). The two lobes are connected by an arginine-rich bridge helix (residues 41-73) and a linker loop (residues 426-434) (Figure 1).The NUC lobe consists of the RuvC (residues 140, 435-480 and 650-774), HNH (residues 520-628), WED (residues 788-909) and PI (residues 910-1053) domains (Figure 1). The RuvC and WED domains are connected by a phosphate lock loop (residues 775-787), ¶ [00560]); and an SaCas9 binding domain comprising Arg54 (The sgRNA’s Stem Loop 1 (SL1) (part of the tracrRNA) interacts with the bridge helix and REC lobe, specifically Arg47, Arg54, ¶ [00260]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhang et al., with the teaching of Zhang2 et al., for the purpose of providing a truncated Cas9 enzyme that retains its essential functional domains and for the purpose of ensuring the appropriate amino acid residues are in place for binding to nucleic acids.
	Regarding claims 13-14, analogous art Zhang3 et al., (US 11,352,647 B2) teach the structural and functional elements of the instant invention: Zhang3 et al., disclose CRISPR-Cas effector proteins obtained from AsCpf1 of the instant invention (see Abstract; and entire document), including various domains and mutants K15 (Lys15), R18 (Arg18)… and fusion proteins comprising linkers; see Fig. 4A; sortase A and G5 linkers (Fig. 35A-B); General features Cpf1 protein comprising RuvC and HNH domains (col. 11, lines 57-67 to col. 12, lines 1-9); and mutants of AsCpf1 comprising K15 (Lys15), R18 (Arg18)… (col. 20, lines 61-67; col. 21, and TABLE 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhang et al., with the teaching of Zhang3 et al., for the purpose of providing fusion proteins and mutants of AsCpf1 with desired biochemical properties.
	Regarding claim 53, analogous art Yanik et al., (Prog. Ret. Eye Res., 2017, Vol. 56: 1-18) disclose in vivo genome editing systems comprising activator and inhibitors of DNA repair pathways HDR and NHEJ (see Fig. 4, page 7; Abstract; col. 2, page 6 to col. 1, page 9; and entire document). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhang et al., with the teaching of Yanik et al., depending on the experimental need.
	Regarding claims 71-72, 93 and 102, Zhang4 et al., (WO 2019/106244 A1, in IDS) discloses an engineered, non-naturally occurring nucleic acid modifying system (The present invention generally relates to Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR), CRISPR enzyme (Cas9), CRISPR-Cas9 or CRISPR system, ¶ [0004]), comprising: (a) an engineered, non-naturally occurring CRISPR/Cas protein (in one aspect, the invention provides a non-naturally occurring or engineered CRISPR enzyme associated with at least one destabilization domain (DD), ¶ [0009]); (b) a guide nucleic acid, wherein the guide nucleic acid directs sequence specific binding of the CRISPR/Cas protein to a target nucleic acid (The CRISPR enzyme may form part of a CRISPR-Cas9 system, which further comprises a guide RNA (sgRNA) comprising a guide sequence capable of hybridizing to a target sequence in a genomic locus of interest in a cell, ¶ [(0009]); and (c) one or more effector components, wherein the one or more effector components facilitate DNA repair by homology directed repair (HDR) (Through this disclosure and the knowledge in the art, TALEs, CRISPR-Cas system, specifically the novel CRISPR systems described herein, or components thereof or nucleic acid molecules thereof (including, for instance HDR template), ¶ [00281]; Inventive methods can further comprise delivery of templates, such as repair templates, which may be dsODN or ssODN, ¶ [0063]); wherein the one or more effector components comprise one or more single-stranded oligo donors (ssODNs) (Inventive methods can further comprise delivery of templates, such as repair templates, which may be dsODN or ssODN, ¶ [0063)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhang et al., with the teaching of Zhang4 et al., depending on the experimental need.
	Regarding claims 73 and 100, Cotta-Ramusino et al., (US 11,236,313 B2) teach the structural and functional elements of the instant invention: Cotta-Ramusino et al., disclose CRISPR/Cas protein comprising one or more engineered cysteine amino acids, wherein the CRISPR/Cas protein is an SpCas9 protein comprising C80S and C574S mutations including fusion molecules covalently linked or non-covalently to a template nucleic acid (see Abstract; Fig. 1-3; Fig. 6-8; cols. 128-129, Example 1 and TABLE; and entire document).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhang et al., with the teaching of Cotta-Ramusino et al., depending on the experimental need.
	Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Zhang et al., and employ the modified polypeptides, structural and functional elements of Zhang2 et al., Zhang3 et al., Yanik et al., Zhang4 et al., and Cotta-Ramusino et al., that teach structural and functional elements of CRISPR/Cas proteins comprising one or more mutations obtained from various sources including fusion proteins comprising domains of interest depending on the experimental need. The expectation of success is high, because the combined teachings of Zhang et al., Zhang2 et al., Zhang3 et al., Yanik et al., Zhang4 et al., and Cotta-Ramusino et al., teach compositions comprising recombinant CRISPR/Cas proteins enzymes/proteins/functional elements and the methods for genome editing utilizing said compositions and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Zhang et al., Zhang2 et al., Zhang3 et al., Yanik et al., Zhang4 et al., and Cotta-Ramusino et al.,) i.e., a composition comprising an engineered, non-naturally occurring nucleic acid-guided molecule… i.e., a genera of polypeptides or a genera of encoding nucleic acids and a genera of guide/template RNAs or a genera of DNA encoding said genera guide/template RNAs and a genera of heterologous “binding domains” and “effector domains” having no specific structural elements of undefined and unlimited structures and the claimed system (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 44-45, 1-4, 8-9, 13-14, 18, 20, 22-23, 28, 37, 39, 48, 51, 53, 63-64, 69-72, 78, 93, 100 and 102 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al., (US 2016/0340660 A1, in IDS) as applied to claims 44-45, 1-4, 18, 20, 22-23, 28, 48, 51 and 69-70 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Zhang2 et al., (WO 2016/205759 A1, in IDS), Zhang3 et al., (US 11,352,647 B2), Yanik et al., (Prog. Ret. Eye Res., 2017, Vol. 56: 1-18), Zhang4 et al., (WO 2019/106244 A1, in IDS) and Cotta-Ramusino et al., (US 11,236,313 B2).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652